State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 5, 2015                   520346
________________________________

In the Matter of JOSE A. ROMAN,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Peters, P.J., Egan Jr., Rose and Clark, JJ.

                             __________


     Jose A. Roman, Brocton, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      After petitioner's urine twice tested positive for the
presence of synthetic marihuana, he was charged in a misbehavior
report with use of an intoxicant. Following a tier III
disciplinary hearing, petitioner was found guilty and that
determination was affirmed upon administrative appeal. This CPLR
article 78 proceeding ensued.

      We confirm. The misbehavior report, positive test results
and testimony at the hearing provide substantial evidence to
                              -2-                  520346

support the determination of guilt (see Matter of Harriot v
Annucci, 131 AD3d 754, 754 [2015]). A review of the record
establishes that petitioner was given all relevant documentary
evidence (see Matter of Paddyforte v Fischer, 118 AD3d 1240, 1241
[2014]; Matter of Jones v Venettozzi, 114 AD3d 980, 981 [2014]).
Furthermore, the chain of custody and adherence to proper testing
procedures were established through the documentary evidence and
testimony from the correction officer who performed the
urinalysis tests (see Matter of Cagle v Fischer, 108 AD3d 913,
913 [2013]). To the extent that petitioner asserts that he was
improperly charged with use of an intoxicant, we find his
contention to be unpersuasive (see Matter of Ralands v Prack, 131
AD3d 1334, 1335 [2015]). Petitioner's remaining contentions have
been reviewed and found to be without merit.

     Peters, P.J., Egan Jr., Rose and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court